                           4:21-cv-04040-SLD-JEH # 19        Page 1 of 4
                                                                                                     E-FILED
                                                                       Tuesday, 27 July, 2021 02:57:38 PM
                                                                            Clerk, U.S. District Court, ILCD

                            IN UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION


TAWANNA LEE,                                  )
                                              )    Case No. 4:21-cv-04040-SLD-JEH
             Plaintiff,                       )
v.                                            )    Honorable Judge Sara Lynn Darrow
                                              )
                                              )    Magistrate Judge Jonathan E. Hawley
                                              )
DOHRN TRANSFER COMPANY, LLC                   )
                                              )     JURY DEMANDED
               Defendant.                     )
                                              )


   PLAINTIFF’S AGREED MOTION FOR AN EXTENSION OF TIME TO FILE A
 REPSONSE TO DOCKET #18, DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
                    FIRST AMENDED COMPLAINT

       Plaintiff, Tawanna Lee (“Lee”), by and through her undersigned counsel, states as follows

for her agreed Motion:

       1.      On February 28, 2021, Plaintiff filed a Complaint against the above named

Defendant in the Northern District of Illinois.

       2.      The venue was changed to Central District of Illinois, and on June 3, 2021,

Defendant’s counsel filed attorney appearances.

       3.      On June 28, 2021, Plaintiff filed a First Amended Complaint and Defendant was

instructed to respond in accordance with the Federal Rules of Civil Procedure.

       4.      Suddenly on July 8, 2021, Plaintiff’s counsel, Cynthia Pietrucha, was abruptly

separated from her firm, Sulaiman Law Group, Ltd., and the firm immediately, without notice, cut

off access to her firm e-mail (cpietrucha@sulaimanlaw.com), refused to give a client case list and

disabled access and login information to legal software.
                         4:21-cv-04040-SLD-JEH # 19              Page 2 of 4




        5.      Since July 8, 2021, Plaintiff’s counsel, Cynthia Pietrucha, has asked Sulaiman Law

Group’s owner, Ahmad Sulaiman, for a client list, which he did not provide, she has scrambled to

recreate a client list, communicate with clients about their options for continued representation and

also notify the Attorney Registration and Discipline Commission about potential ethics violations

by Sulaiman Law Group, Ltd.

        6.      On or before July 12, 2021, Sulaiman Law Group, Ltd. reached out to Plaintiff to

inquire if she would retain Sulaiman Law Group, Ltd. for this matter.

        7.      Defendant filed a Motion to Dismiss Plaintiff’s First Amended Complaint on July

12, 2021, and Plaintiff’s response was initially due on July 26, 2021 (per Dkt. #18).

        8.      On July 13, 2021, Sulaiman Law Group, Ltd. notified Cynthia Pietrucha that

Plaintiff has elected to keep Cynthia Pietrucha as her counsel.

        9.      On July 23, 2021, Sulaiman Law Group, Ltd. filed a lawsuit against Cynthia

Pietrucha, falsely claiming in part “tortious interference” alleging Cynthia Pietrucha stole

unnamed clients from the firm, even though both Cynthia Pietrucha and Sulaiman Law Group,

Ltd. had a duty to under the Illinois Rules of Professional Conduct to notify clients that a departing

associate, Cynthia Pietrucha, who had an attorney-client relationship with such clients, had left the

firm and that the clients had the right to continue with the firm, transfer the file to Cynthia Pietrucha

or choose other counsel.

        10.     Plaintiff respectfully requests until August 16, 2021 to file a response, the response

indicated in Docket #18.

        11.     Attorney Cynthia Pietrucha spoke with Defendant’s counsel and obtained

agreement to this Motion.

        12.     Defendant does not object to Plaintiff’s extension request to August 16, 2021,
                          4:21-cv-04040-SLD-JEH # 19          Page 3 of 4




provided that Plaintiff extends the same courtesies to Defendant in the future, and Plaintiff’s

Motion requests that Defendant’s reply be filed two weeks later on August 30, 2021.

       13.     This Motion is not brought for the purposes of delay, and if granted, will not impede

the progress of this case.

       WHEREFORE, Plaintiff respectfully requests that her agreed motion be granted and that

the Court give Plaintiff until August 16, 2021 to file her Response and Defendant to August 30,

2021 to file its Reply.



Dated: July 27, 2021                                 Respectfully submitted:

                                                     /s/ Cynthia N. Pietrucha
                                                     Cynthia N. Pietrucha, Esq.
                                                     Counsel for Plaintiff
                                                     PIETRUCHA LAW FIRM, LLC
                                                     1717 N. Naper Blvd., Suite 200
                                                     Naperville, Illinois 60563
                                                     cpietrucha@pietruchalaw.com
                                                     Phone: (630) 344-6370
                         4:21-cv-04040-SLD-JEH # 19           Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on July 27, 2021, a true and correct copy of the above

and foregoing document was filed with the Court via CM/ECF electronic filing and served on all

parties requested electronic notification.


                                                             /s/ Cynthia N. Pietrucha
                                                             Cynthia N. Pietrucha, Esq.
